ORDER

PER CURIAM.
Wife appeals from the trial court’s entry of summary judgment in favor of husband on her motion to modify the maintenance provisions of their decree of dissolution. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).